 1 DALE L. ALLEN, JR., State Bar No. 145279          STEPHANIE Y. WU, SBN 268948
   dallen@aghwlaw.com                                Deputy City Attorney
 2 PATRICK MORIARTY, State Bar No. 213185            OFFICE OF THE CITY ATTORNEY,
   pmoriarty@aghwlaw.com                             CITY OF STOCKTON
 3 ALLEN, GLAESSNER, HAZELWOOD &                     425 N. El Dorado Street, 2nd Floor
   WERTH, LLP                                        Stockton, California 95202
 4 180 Montgomery Street, Suite 1200                 T: (209) 937-8333 | F: (209) 937-8898
   San Francisco, CA 94104                           stephanie.wu@stocktonca.gov
 5 T: (415) 697-2000 | F: (415) 813-2045

 6 Attorneys for Defendants,

 7 CITY OF STOCKTON, STOCKTON POLICE
   DEPARTMENT, ERIC JONES, KEVIN JAYE
 8 HACHLER, ERIC B. HOWARD, MICHAEL
   GANDY, CONNER NELSON, and SGT.
 9 UNDERWOOD
10
   YOLANDA HUANG, State Bar No. 104543
11 yhuang.law@gmail.com
   LAW OFFICE OF YOLANDA HUANG
12 P.O. Box 5475
   Berkeley, CA 94705
13 Telephone:     (510) 329-2140
   Facsimile:     (510) 580-9410
14
   Attorneys for Plaintiffs,
15 FRANCISCO DUARTE and ALEJANDRO
   GUTIERREZ
16

17                              UNITED STATES DISTRICT COURT
18              EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
19

20 FRANCISCO DUARTE and ALEJANDRO             Case No. 2:19-cv-00007-MCE-CKD
   GUTIERREZ,
21                                            STIPULATION AND ORDER TO AMEND
              Plaintiffs,                     SCHEDULING ORDER
22
          v.
23
   CITY OF STOCKTON, STOCKTON
24 POLICE DEPARTMENT, ERIC JONES,
   KEVIN JAYE HACHLER, ERIC B.
25 HOWARD, MICHAEL GANDY, CONNER
   NELSON, and SGT. UNDERWOOD; and
26 Does 1-50,

27                Defendants.

28


                 STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER
 1                                            STIPULATION

 2          1.      Allen, Glaessner, Hazelwood & Werth, LLP is and has been counsel of record for

 3 Defendants during the entire course of this action.

 4          2.      Allen, Glaessner, Hazelwood & Werth, LLP will be transferring this matter and its

 5 files relating to this action to the City of Stockton’s Office of the City Attorney to directly defend

 6 and handle internally.

 7          3.      Attorney Stephanie Wu just commenced her employment with the City of Stockton

 8 as a Deputy City Attorney on November 18, 2019 and will be substituting into this action as

 9 attorneys for Defendants. Attorney Wu will be out of the country on a pre-planned, prepaid vacation
10 from December 20, 2019 through January 7, 2020.

11          4.      The pleadings in this action are not yet settled as Plaintiffs filed a First Amended
12 Complaint in this action on November 13, 2019 and Defendants have now filed a motion to dismiss,

13 which is pending before this Court.

14          5.      The parties are still in the process of completing fact discovery in this matter.
15 Defendants have propounded their first set of written discovery, the responses to which are due on

16 December 30, 2019. The depositions of Plaintiffs and several defendants have yet to be completed.

17          6.      Based on the initial scheduling order, fact discovery in this matter closes on
18 December 31, 2019, expert witness disclosures are due on February 29, 2020, rebuttal expert

19 disclosures are due on March 30, 2020, and the dispositive motion filing deadline is June 29, 2020.

20          7.      In light of the foregoing, the defendants believe good cause exists to modify the
21 scheduling order by extending all pretrial discovery deadlines by three (3) months and the

22 dispositive motion filing deadline by two (2) months. By entering into this stipulation, plaintiffs are

23 not stipulating to good cause for continuance, but do so as a professional courtesy to incoming new

24 counsel. Defendants first initiated discovery on November 27, 2019.

25          8.      If the Court does not sign an order by December 31, 2019, which is the current date
26 for fact discovery cut-off, to extend the dates as stated herein under paragraph 6, then plaintiffs

27 stipulation is withdrawn.

28

                                                       2
                          STIPULATION AND ORDER TO AMEND SCHEDULING ORDER
 1 Dated: December 3, 2019                      ALLEN, GLAESSNER, HAZELWOOD &
                                                          WERTH, LLP
 2

 3                                         By:       /s/ PATRICK MORIARTY
                                                       (as authorized on 12/3/19)
 4                                                     Patrick Moriarty
 5                                                 Attorneys for Defendants,
                                           CITY OF STOCKTON, STOCKTON POLICE
 6                                         DEPARTMENT, ERIC JONES, KEVIN JAYE
                                           HACHLER, ERIC B. HOWARD, MICHAEL
 7                                           GANDY, CONNER NELSON, and SGT.
                                                        UNDERWOOD
 8

 9 Dated: December 9, 2019                       OFFICE OF THE CITY ATTORNEY
10                                                    CITY OF STOCKTON

11
                                           By:      /s/ STEPHANIE Y WU
12                                                      Stephanie Y. Wu
                                                   Attorneys for Defendants,
13
                                           CITY OF STOCKTON, STOCKTON POLICE
14                                         DEPARTMENT, ERIC JONES, KEVIN JAYE
                                           HACHLER, ERIC B. HOWARD, MICHAEL
15                                           GANDY, CONNER NELSON, and SGT.
                                                         UNDERWOOD
16

17 Dated: December 9, 2019                      LAW OFFICE OF YOLANDA HUANG
18

19                                         By:        /s/ YOLANDA HUANG
                                                       (as authorized on 12/9/19)
20                                                     Yolanda Huang
                                                   Attorneys for Plaintiffs,
21                                          FRANCISCO DUARTE and ALEJANDRO
                                                        GUTIERREZ
22

23

24

25

26

27

28

                                            3
                     STIPULATION AND ORDER TO AMEND SCHEDULING ORDER
 1                                             ORDER

 2         Pursuant to the stipulation of the parties and finding good cause therefor, IT IS HEREBY
 3 ORDERED that the initial scheduling order shall be modified as follows:

 4                                      INITIAL DEADLINE               MODIFIED DEADLINE
 5    Non-Expert Discovery                December 31, 2019               March 31, 2020
      Cutoff
 6    Expert Witness Disclosure            February 29, 2020                  May 29, 2020
      Rebuttal Witness Disclosure           March 30, 2020                    June 30, 2020
 7    Dispositive Motion Filing              June 28, 2020                   August 28, 2020
      Deadline
 8

 9         IT IS SO ORDERED.

10
     DATED: December 30, 2019
11

12

13
                                         _______________________________________
14                                       MORRISON C. ENGLAND, JR.
                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    4
                        STIPULATION AND ORDER TO AMEND SCHEDULING ORDER
